Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  
The prior art does not teach or fairly suggest a wheelbarrow having the combination of elements recited in claims 1 and 7.
Claim 1 is amended to recite that the cross-member “extends forward beyond the circumference of the second wheel and the third wheel.”  
The closest prior art, Dowling, discloses a wheelbarrow having a pair of auxiliary wheels mounted on an axle which extends between a pair of brackets mounted to the frame of the wheelbarrow.  While the axle is arguably a cross-member, it does not extend beyond the circumference of the auxiliary wheels (second and third wheels) because it is the axle for these wheels.  It would not have been obvious to somehow modify the axle to extend beyond the circumference of the auxiliary wheels because this would interfere with the auxiliary wheels ability to roll on the ground.

Claim 7 is amended to recite that the wheelbarrow “is configured to roll in a forward direction with at least two wheels with rollable engagement with the ground, wherein an axis of rotation of the second wheel is not perpendicular to the axle of the first wheel, and wherein an axis of rotation of the third wheel is not perpendicular to the axle of the first wheel.”  
The closest prior art, Givens, teaches a wheelbarrow comprising a pair of auxiliary wheels (second and third wheels) attached to the frame forward of the main wheel such that the wheelbarrow can be tilted onto one of the auxiliary wheels while the tray is emptied.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Eileen D. Lillis can be reached at 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                 /RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Russell D. Stormer
Patent Reexamination Specialist
Central Reexam Unit 3993
571-272-6687

Conferee: /SC/

Conferee: /E.D.L/                 SPRS, Art Unit 3993